PER CURIAM.
The defendants were tried by a jury and found guilty of simple burglary (La.R.S. *92414:62). They received sentences of nine years at the Louisiana State Penitentiary.
There were no bills of exceptions perfected as required by La.C.Cr.P. Art. 845. We are therefore limited to a review of the pleadings and proceedings for errors discoverable on the face thereof. State v. Thomas, 260 La. 425, 256 So.2d 431 (1972); State v. Sheppard, 260 La. 427, 256 So.2d 431 (1972). We find none.
The conviction and sentence are affirmed.